                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                        )
                                                   )
          Plaintiff,                               )     Criminal Action No. 5: 19-136-DCR
                                                   )
  V.                                               )
                                                   )
  RAKIM MOBERLY,                                   )        MEMORANDUM OPINION
                                                   )            AND ORDER
          Defendant.                               )

                                     ***    ***    ***    ***
       Defendant Rakim Moberly filed a motion to suppress evidence obtained as a result of

an investigatory stop on April 11, 2019. [Record No. 18] The matter was referred to United

States Magistrate Judge Matthew Stinnett for the issuance of a Report and Recommendation

pursuant to 28 U.S.C. § 636(b)(1)(B). Magistrate Judge Stinnett conducted an evidentiary

hearing and issued a report, recommending that the Court deny Moberly’s motion to suppress.

[Record No. 28] Moberly filed objections to Magistrate Judge Stinnett’s characterization of

the scene and his behavior. He also objects to the magistrate judge’s reliance on United States

v. Howard, 632 F. App’x 795 (6th Cir. 2015).

        This Court must make a de novo determination of those portions of the magistrate

judge’s recommendations to which timely objections are made. Thomas v. Arn, 474 U.S. 140,

150 (1985). “When a magistrate’s findings and recommendations rest upon the evaluation of

the credibility of a witness, the district court is not required to rehear the testimony in order to

conduct a de novo determination of the issues.” United States v. Woodruff, 830 F. Supp. 2d

390, 396 (E.D. Tenn. 2011) (citing United States v. Bermudez, No. 99-6097, 2000 U.S. App.


                                               -1-
LEXIS 33159, at *8-9 (6th Cir. Dec. 11, 2000)). Further, “credibility determinations of the

magistrate judge who personally listened to the testimony . . . should be accepted unless in its

de novo review of the record the district court finds a reason to question the magistrate judge’s

assessment.” Woodruff, 830 F. Supp. 2d at 396 (internal citations and quotations omitted).

       After considering the full record, the Court will adopt the magistrate judge’s

recommendation and deny Moberly’s motion to suppress.

                                               I.

       Officers received a call on April 11, 2019, regarding an individual potentially with a

gun at 1840 McCullough Drive. [Record No. 27, p. 4] Officer Ryan Bedtelyon was dispatched

to the scene. The 911 call was received at 8:09 a.m., and the original update provided to

Bedtelyon from dispatch indicated that there might be a gun but there was no visual on the

weapon. [Record No. 27, p. 4-5] Bedtelyon testified that the caller described a “male black

with dreads, brown jacket, [who] has a gun” and drove a silver Oldsmobile. [Record No. 27,

pp. 12-13] A few seconds later, Bedtelyon received a notification that the caller advised she

did not know the suspect and she had been out all night watching her apartment because it had

been burglarized. [Record No. 27, pp. 9-10] Dispatch advised that the caller ran to another

building to get away and stated that the caller did not see a gun but that “he had something

heavy in his pocket.” [Record No. 27, p. 10]

       Bedtelyon testified that, when he arrived on the scene, he observed an individual with

dreadlocks and that the individual was the only person at the scene meeting that description.

[Record No. 27, pp. 14-15] He also noticed that the individual was wearing a dark jacket and

his demeanor led Bedtelyon to further investigate why he was there. The suspect was also



                                              -2-
standing near a metallic-colored Buick LeSabre.1 Bedtelyon approached the suspect, later

identified as Defendant Moberly, and asked about the incident. Moberly explained that he had

an altercation with a woman standing near him. Moberly noted that, at one point, she pushed

him and ran away. [Body Cam at 0:39] Bedtelyon mentioned to Moberly that the woman

might have “mental issues” as a way of creating rapport to calm him down. [Record No. 27,

p. 20] Other officers arrived at the scene and one interviewed the woman in question and

confirmed she was the 911 caller.

       While speaking with Moberly, Bedtelyon asked if he had a weapon on his person.

Moberly responded that he did not. Bedtelyon then asked if Moberly would agree to a pat

down but Moberly declined. Bedtelyon then told Moberly he was going to pat him down for

his safety and due to the nature of the call. [Body Cam at 1:27-1:39] He explained to Moberly

that he would not be in any trouble and asked again if he was armed. Moberly adjusted his

stance and appeared to take a defensive position. Bedtelyon asked in response if Moberly was

“squaring up on him.” [Body Cam at 1:39] Moberly said he was not. Bedtelyon again asked

if Moberly had a gun and Moberly admitted he had a gun in his left pocket. [Body Cam at

2:01] Bedtelyon recovered the firearm and Moberly sat on the curb.

       Officers ran a background check and discovered that Moberly had a prior felony

conviction. Moberly was then arrested for being a felon in possession of a firearm. Officers

also recovered narcotics from Moberly’s person after he was placed in custody. Moberly was



1
  The facts do not exactly match the information received from the 911 caller, who referenced a
brown jacket and a silver Oldsmobile. However, Magistrate Judge Stinnett correctly notes the
facts were similar enough for Officer Bedtelyon to believe that Moberly was the suspect because
he had dreadlocks, a dark-colored jacket, and due to the similarity between the silver Oldsmobile
and the gold Buick.
                                              -3-
later indicted for three counts of possession with intent to distribute fentanyl,

methamphetamine, and cocaine, in violation of 21 U.S.C. § 841(a)(1), possession of a firearm

in furtherance of drug trafficking crimes in violation of 18 U.S.C. § 924(c)(1)(A), and being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). [Record No. 1]

       Moberly filed the pending motion to suppress the evidence recovered from his person

during the April 11, 2019 incident. [Record No. 18] He asserts that police lacked the authority

to legally detain and search him. [Id.] The parties agreed that Moberly was not free to leave

during the encounter. As a result, Magistrate Judge Stinnett has focused on the legality of the

search. The magistrate judge concluded that there was reasonable, articulable suspicion to

believe Moberly was armed and dangerous. Accordingly, he recommended that the evidence

discovered during the search conducted by Bedtelyon should not be subject to suppression.

Moberly objects to the Court’s reliance on United States v. Howard, 632 F. App’x 795 (6th

Cir. 2015). [Record No. 29] He further objects to the characterization of the scene as volatile,

frantic, and not secure. [Id.] Finally, he objects to the characterization that he was nervous

and evasive. [Id.]

                                              II.

       The Fourth Amendment protects individuals from unreasonable searches and seizures,

including brief investigatory stops. United States v. Johnson, 620 F.3d 685, 690 (6th Cir.

2010). The parties appear to agree that this was an investigative detention governed by Terry

v. Ohio and its progeny. “Terry . . . permits a police officer briefly to detain a person or

property for investigative purposes if the officer has a reasonable suspicion, supported by

articulable facts, that criminal activity has occurred or is about to occur.” United States v.

Davis, 430 F.3d 345, 354 (6th Cir. 2005) (citing Farm Labor Org. Comm. v. Ohio State
                                             -4-
Highway Patrol, 308 F.3d 523, 543-44 (6th Cir. 2002)). Therefore, the Court must determine

whether: (i) the stop was justified at its inception; and (ii) whether the officer’s actions during

the stop were reasonably related to the circumstances that justified the initial stop. Terry v.

Ohio, 392 U.S. 1, 20 (1968).

       Law enforcement “must be able to point to specific and articulable facts which, taken

together with rational inferences from those facts that reasonably warrant that intrusion.” Id.

at 21. “Where an informant tip, rather than police observation, is the basis of an investigatory

stop, the tip must exhibit ‘sufficient indicia of reliability to provide reasonable suspicion to

make the investigatory stop.’” Robinson v. Howes, 663 F.3d 819, 828 (6th Cir. 2011) (quoting

Fla. v. J.L., 529 U.S. 266, 270 (2000)). The Court looks at the totality of the circumstances to

determine whether an officer had reasonable articulable suspicion. United States v. Arvizu,

534 U.S. 266, 273 (2002).

       An officer may also “perform a precautionary search – known as a “frisk” or “pat

down” – whenever he has ‘reasonable suspicion’ that the person searched may be armed and

dangerous.” United States v. Pacheco, 841 F.3d 384, 390 (6th Cir. 2016). However, there

needs to be a separate justification from the stop to conduct a frisk. An officer needs a

reasonable belief that the suspect is armed and dangerous. Id.

       Magistrate Judge Stinnett’s opinion focuses on whether there was reasonable

articulable suspicion to conclude that Moberly was armed and dangerous. However, the Court

must first determine whether there was reasonable articulable suspicion for the original

investigatory stop. Much of Magistrate Judge Stinnett’s analysis applies in resolving this issue.

       Both parties and Magistrate Judge Stinnett compare this case to Fla v. J.L. to determine

whether the 911 call and interactions at the scene were sufficient to form reasonable articulable
                                               -5-
suspicion to perform an investigatory stop. In J.L., the Supreme Court held that an anonymous

tip that a person was carrying a gun, without more, was not enough to justify a police officer’s

stop and frisk. 529 U.S. at 268. The anonymous tip stated that there was a “young black male

standing at a particular bus stop and wearing a plaid shirt and carrying a gun.” Id. Nothing

was known about the informant, it was unclear when law enforcement received the tip, the

defendant did not make any threatening or unusual movements, the officers did not see a

firearm, and besides the tip the officers did not have any reason to suspect illegal conduct. Id.

As a result, the Court concluded the anonymous tip alone did not justify the stop and frisk.

       Magistrate Judge Stinnett also references Robinson v. Howes in assessing whether there

was reasonable articulable suspicion. In Robinson, a 911 caller reported shots fired from a

yellow vehicle at a specific address. 663 F.3d at 821. When law enforcement arrived at the

scene and spotted the yellow vehicle, the driver fled the vehicle and “a wrestling match

ensued.” Id. at 821-22. The Sixth Circuit concluded that the 911 call and the suspect’s evasive

conduct gave rise to reasonable suspicion that the individual was involved in a shooting. Id.

at 828. The Sixth Circuit differentiated Robinson from J.L. for four reasons. First, the caller

was not completely anonymous – “the call was made by a citizen-tipster, who was an

eyewitness to the events he reported to the police, and who provided his address to the police

dispatcher.” Id. at 829. Second, it was a contemporaneous eyewitness account. Id. Third, the

call also described shots being fired. Id. at 830. Finally, reasonable suspicion was based on

more than just the 911 call because there was also evidence of the suspect acting evasively and

running after being ordered to stay put.

       Here, there was a 911 call asserting that an individual was armed, there was a break-in

at the caller’s home, and she had fled to another apartment because she did not feel safe. Unlike
                                              -6-
the tipster in J.L., who was an unknown caller from an unknown location, the caller here was

not anonymous and calling from her apartment complex. See J.L., 529 U.S. at 276 (Kennedy,

J., concurring) (“If an informant places his anonymity at risk, a court can consider this factor

in weighing the reliability of the tip.”). Next she introduced herself and freely talked to officers

at the scene. Additionally, she remained at the scene while making the call and was still at the

scene when officers arrived.

       Roughly ten minutes after the 911 call was received, Officer Bedtelyon arrived on the

scene, which appeared to be volatile, and spotted an individual who roughly matched the

description given by the 911 caller. Moberly appeared agitated and nervous when he interacted

with Bedtelyon. Bedtelyon then attempted to build rapport with Moberlyim in an effort to

calm him down. Bedtelyon also testified that Moberly’s demeanor led him to investigate

further. This Court agrees with Magistrate Judge Stinnett’s assessment and characterization

of the scene and Moberly’s behavior. The body camera footage reveals multiple people

clustered around and Moberly appears agitated. Further, Bedtelyon testified that Moberly

appeared nervous. [Record No. 27, p. 25] And there is nothing in the record to disturb

Magistrate Judge Stinnett’s credibility determination of Bedtelyon’s testimony regarding his

conclusion that Moberly appeared nervous.

       Further, Moberly corroborated much of the information included in the 911 call because

he admitted that the woman (later identified as the 911 caller) pushed him and ran.

Additionally, the area where the incident took place is a high crime area. [Record No, 27, p.

5; see also Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (explaining that the Court can

consider the crime level of the area as a “contextual consideration”).] Based on a review of



                                               -7-
the totality of the circumstances, sufficient facts demonstrate that the officer had reasonable

articulable suspicion to conduct an investigatory stop.

       Additionally, the defendant told the officers he had a weapon before Bedtelyon

conducted a pat down. However, Bedtelyon had reasonable articulable suspicion to conclude

that the suspect was armed and dangerous. The call originally noted that the suspect possessed

a gun and that a burglary had occurred. Further, Moberly appeared agitated and there were

multiple people at the scene arguing. Additionally, Bedtelyon was concerned that Moberly

took a defensive position and asked if he was “squaring up on him.” [Body Cam at 1:30-2:30]

Based on the foregoing, there is sufficient evidence to demonstrate reasonable articulable

suspicion that Moberly was armed and dangerous to justify a Terry frisk.

       Moberly objects to Magistrate Judge Stinnett’s reliance on United States v. Howard

and believes that this case is distinguishable. Magistrate Judge Stinnett cites Howard and notes

that “the Sixth Circuit has placed particular emphasis on whether officers can assess the

informant’s reputation or otherwise evaluate her credibility and that the threat of prosecution

for filing a false statement is given considerable weight due to its circumstantial evidence of

veracity.” [Record No. 28, p. 5 (citing Howard, 632 F. App’x at 799-800).] Moberly is right,

and Magistrate Judge Stinnett notes, this case is distinguishable from Howard because Howard

arose in the context of probable cause for a search warrant, which is a higher burden to meet

than the reasonable articulable suspicion needed to conduct the Terry stop here. In this case,

there is an indicia of reliability to support the 911 caller’s tip. The caller was an eyewitness,

remained at the scene, and spoke freely to officers when they arrived. Officers were able to

evaluate her credibility because she disclosed her identity and continued to speak with them

about what happened. Accordingly, this objection is without merit.
                                              -8-
       Because Officer Bedtelyon had reasonable articulable suspicion to conduct an

investigatory stop and frisk, Moberly’s Fourth Amendment rights were not violated and

suppression of the evidence found on his person is not warranted.

                                             III.

       For the foregoing reasons, it is hereby

       ORDERED as follows:

       1.     The Report and Recommendation of United States Magistrate Judge Matthew

Stinnett [Record No. 28] is ADOPTED and INCORPORATED here by reference.

       2.     Defendant Moberly’s motion to suppress [Record No. 18] is DENIED.

       3.     Defendant Moberly’s objections to the Report and Recommendation [Record

No. 29] are OVERRULED.

       Dated: November 8, 2019.




                                             -9-
